Exhibit NEWS RELEASE Corporate Headquarters: Dorman Products, Inc. 3400 East Walnut Street Colmar, Pennsylvania 18915 Fax: (215) 997-8577 For Further Information Contact: Visit our Home Page: Mathias J. Barton, CFO www.dormanproducts.com (215) 997-1800 x 5132 E-mail: MBarton@dormanproducts.com Dorman Products, Inc. Reports Sales and Earnings for the Third Quarter Ended September 26, 2009 Colmar, Pennsylvania (October 30, 2009) – Dorman Products, Inc. (NASDAQ:DORM) today announced financial results for the third quarter ended September 26, Revenues for the three months ended September 26, 2009 increased 8.2% over the prior year, excluding the impact of foreign currency exchange.Reported sales for the three months ended September 26, 2009, were up 7.5% to $98.0 million from $91.2 million last year.For the nine months ended September 26, 2009 revenues before the impact of exchange and the sale of our Canadian business were up 9.1% while reported sales for the nine month period rose 7.3% to $280.7 million from $261.6 million last year.Revenue growth in both periods was driven by strong overall demand for our products and higher new product sales. Net income in the third quarter of 2009 was $7.9 million compared to net income of $5.0 million in the same period last year.Diluted earnings per share in the third quarter of 2009 rose 57% to $0.44 compared to $0.28 in the same period last year.Net income in the first nine months of 2009 was $18.8 million compared to net income of $13.0 million in the same period last year.Diluted earnings per share in the nine months ended September 26, 2009 were up 44% to $1.04 from $0.72 last year. For the thirteen weeks ended September 26, 2009 and September 27, 2008: · Gross profit margin was 36.0% in 2009 compared to 32.4% in the prior year. The increase is primarily the result of lower warranty and product return costs along with a reduction in freight expenses and certain material costs. · Selling, general and administrative expenses in 2009 increased 6.2% to $22.3 million from $21.0 million in 2008.The increase is the result of higher new product development and quality control spending and increased incentive compensation expense due to higher earnings levels, offset partially by lower operating costs in most other areas due to cost reduction initiatives. · Interest expense, net, decreased to $0.1 million in 2009 from $0.2 million in 2008 due to lower borrowing levels and interest rates. · Our effective tax rate decreased slightly to 38.6% from 38.9% in the prior year. Mr.
